HANDY, J.,
delivered the opinion of the court.
The facts of this case appear to be that, in the year 1839, the appellants executed three promissory notes to Chappell & Co., of. the city of Baltimore, payable in three, four, and five months respectively. Nearly twelve months after the maturity of these notes, the appellants settled and arranged them with Chappell & Co., who delivered up the note first due, and agreed to deliver up the two others upon the appellants executing to them a deed for certain lands agreed to be received in part payment. At the time this settlement was made, the appellants had no notice that the two other notes had been transferred to the appellee. The bill alleges that the appellee claims to be the holder of these notes by indorsement from the payees, and in consequence of the payment to the payees, prays that they may be decreed to be delivered up by the appellee and cancelled.
*63The answer states that the appellee took the notes by indorsement of the payees before their maturity, in payment and discharge of a debt he held against them, and long before the arrangement in regard to them made between the appellants and Chappell & Co., and insists upon his right to recover upon the notes as a bond fide holder. The notes are exhibited with the answer, and are made payable at New Orleans, in the State of Louisiana.
The decree being in favor of the defendant, the complainants bring the case up by appeal.
1. It is contended that it is incumbent on the appellee to prove that he took the notes before maturity, and for a valuable consideration, inasmuch as the makers paid them to the payees to whom they were payable by their terms.
This position is wholly untenable with reference to the facts here presented. The notes, being payable in Louisiana, are, of course, governed by the rules of the commercial law which prevail in that State. By these rules, the holder of negotiable paper is presumed to be a bond fide holder for valuable consideration, until something be shown in disparagement of hi's title; and he is not bound to show that he has given value for the paper, or that he took it before maturity, until the adverse party has shown the want, or failure, or illegality of the consideration, or that it was lost or stolen from the rightful holder, or that the holder came to the possession of it fraudulently. Possession of the paper duly indorsed, prima facie implies title, which casts the burden on the other party, to show that he is not entitled to recover upon it. Story Prom. Notes, §196.
Here no circumstance whatever is shown to cast suspicion on the appellee’s title, except the fact that the makers thought fit to pay the notes to the payees, without requiring them to be delivered up, and that a long time after their maturity, and after they had become, in presumption of law, the property of the appellee. It would be plainly absurd to suppose that the mere payment, under such circumstances, could at all affect the right of the real holder, or impose anything upon him to be shown to substantiate his title. Such an act, instead of being the foundation of any right against the holder, goes only to show gross negligence.
2. It is said that the appellee is not a bond fide holder, because *64be took the notes for an antecedent debt. But it appears that the debt was discharged and extinguished, and that collateral parties, who were bound for it, were released. This has been held, by this court, to be a sufficient consideration, in conformity with the rule, which is very generally admitted now to be the correct rule in cases where the precedent debt has been released. Taylor v. Love, 26 Miss. 567.
Let the decree be affirmed.